174 S.E.2d 806 (1970)
Ed Luther BEAVER
v.
Franklin P. LEFLER and wife, Annabell R. Lefler.
No. 7019SC285.
Court of Appeals of North Carolina.
June 24, 1970.
*807 Thomas K. Spence, Concord, for plaintiff appellant.
Wardlow, Knox, Caudle & Wade, by Lloyd C. Caudle, Charlotte, for defendant appellees.
BROCK, Judge.
Plaintiff contends that because he was helping defendants carry meat into their house his status was that of an invitee and not a licensee at the time of the accident in defendants' home. The authorities, however, support the view that he was a bare licensee. Murrell v. Handley, 245 N.C. 559, 96 S.E.2d 717, and cases therein cited; Jenkins v. R. T. Brothers, 3 N.C.App. 303, 164 S.E.2d 504.
"Minor services performed by a guest for the host during the course of a visit will not change the status of the guest from a licensee to an invitee." Murrell v. Handley, supra.
Plaintiff and male defendant were friends and were accustomed to helping each other do odd jobs around their houses. At the time of the accident, plaintiff was helping carry into defendants' house a portion of a load of meat. This constituted a minor or incidental service performed by the plaintiff for male defendant and one the nature of which each customarily performed for the other. In going upon the premises of defendants, plaintiff was neither a customer nor a servant nor a trespasser.
*808 The only evidence as to the condition of the floor prior to plaintiff's fall was plaintiff's testimony that he did not see any leaves or water on the kitchen floor as he walked into the kitchen. Plaintiff did not slip and fall on his way into the house although he was carrying a large box of meat and was unable to see; he slipped and fell after he had placed the meat on the table and had started back toward the door he had just entered. Plaintiff's own evidence discloses that he had reason to believe the floor was wet and that if he had been keeping a proper lookout he would have seen the wet leaves on the floor.
In our opinion the evidence bearing on the question of negligence was insufficient to justify submission of this case to the jury.
The ruling of the court below is
Affirmed.
BRITT and HEDRICK, JJ., concur.